on application for rehearing.
Grant, J.
The briefs of counsel in this case were prepared and filed upon the understanding that Runnells v. Village of Pentwater, 109 Mich. 514 (67 N. W. 558), was still the law; that that decision was neither overruled nor changed by statute. We disposed of the case upon that understanding. A motion for rehearing was made upon the same understanding. Some days after the motion was made, a supplemental brief was filed, calling our .attention to Act No. 52 of the Public Acts of 1901, which *230provides that it shall not be necessary to except to the re: fusal of a court to give requests to charge, but that error may be assigned without excepting thereto upon the trial. In their supplemental brief counsel for defendant say that they had overlooked this statute. They now insist that the assignments of error based upon the refusal to give certain of their requests be considered on account of this statute.
Speaking for myself, I would deny the rehearing where the case was submitted upon the mutual understanding as to the rule of practice, and mutual ignorance of a statute modifying a decision of the court. My Brethren, however, are of the opinion that they should comply with the statute. We have therefore examined the requests and the charge of the court. Some of these requests are directly in conflict with the charge of the court as found in the opinion. The instruction of the court below we held to be a correct statement of the law. We do not deem it essential to give these requests or to discuss them. It is sufficient to say that the instruction of the court covered the entire ground and correctly stated the law, and there was sufficient conflict of evidence to submit the case to the jury.
Rehearing denied.
Moore, G. J., Carpenter and Montgomery, JJ., concurred. Hooker, J., did not sit.